         Case: 1:19-cv-05273 Document #: 1 Filed: 08/05/19 Page 1 of 6 PageID #:1




                                                                                   RECEIVED                    :
                                                                                   :   AU6 -   5 ZOtgw     ::

                                                                                   THOMASG, BRUTON
                                                                                CLERK, U.$.DISTRIOTCOURT   .




                                       :




 (Entffabo.vo &s full namo
of tha   plairiff   or plaintiffs in
ihi* actior)                                    :19-cv-A5273
                                                1
                                               Judge Edmond E. Chang
                                               Magistrate Judge Maria Valdez
                                               PC11




d*pdrofis in t&is'actioyr. Dg,eqi
use "et al.t\                                                                                                      j
          .t.                                                                                                      i
                                                                                                                   i
cmcx( 0IYE.oltf,,Y:,                                                                                               1

                                                                                                                   it
                coluru,allsrj.urnrn        m cIvIL nlffis aff, ImLE 42 SSCTION ltffi                               {
                                                                                                                   s
                                                                                                                   $


                U"S' Csfrs (sab, corurtyl or rnuuicipai d$fmdanb)
                                                                                                                   &

                                                                                                                   *



                coryd&Asfir u{mgn          rm coxslrfrrrrox     {',r]ttr$Is' acrloly}, Trfr&
                2E    SEC?ION 13*t U.g Cork @eral defendmtsi
     Case: 1:19-cv-05273 Document #: 1 Filed: 08/05/19 Page 2 of 6 PageID #:1




                         'ftflI                  'eaclr
       (Ifthsg is rnorrg        ono pleir@ &e*l         ptai*lffsiest lirt hig w her lmre, atriose's, I.D, '
      '4rrabq' pl*p of,confi$usent,
                                          old &:rnerit eddreq$ ql*or@f,g.lo thc abovc ftuuat ba r.
              ryper)
      separafg sheet of
                                         ,

It    Dcfend*ntSli                 .

      (In A below,place ffr9 flrll namc ofthe fhstdefeardant tnthcfirst blark, his or hsr offioial
      popitiou in the second blanlq and his 6.har place ofemplo;,rurent in &e third blank. Space
      fol two additional defenaants is provided in B and C.)

      A.      Da&m&nt:

              Tit}r:

             Place ofEanplqmeart'

      p.      Dcfendadt:




              Placeof Emolsvment:

     fe.     Defendan*

             T4",
             Ptrac*'ofEmptroyncrt:

     (If yau &ave moIB tlad *rqc        Oefendant$,   &ffi &Il *dditianal drfoulatrts    ailrst be li$tad
     roeordidg ts &o rbwe funiatona stgarme           So* ofpapor)




                                                                                              eorfuod 9e0CI?
           Case: 1:19-cv-05273 Document #: 1 Filed: 08/05/19 Page 3 of 6 PageID #:1




      m,      I&t AtLk$ertl*yoir (*ndyoqrrphfadft, Sa6y) htve$sdir euF$htoqr&deml
              csurtlnthe$al&{ S*ntinl .           .




              A.   Nameofcriseauddock*numk


              B.   ApfrerimaP       daro   offiling Imsuit"

              C    fist   pll p{ahriffi (if you       ha.d   w.plaintiffir}, includias my diasw:




              D,   List ati ds&edsss:




              E    Cmirti4which{rs lawsuit             was filcd {if f,edral caqrt, riame the   di$tict; if state court,
                   unme tlacpunff):

                   Nanre ofjudgp to whon case was assigned:
              T

              G.   tss$ioclaim




.i-         H,     Disposifion ofthirs oase (for enemple: ][r*s flrp casp dimissed? Illac it appgaled?
                   Is   iistill pendisg?:



                   Afpmxirmdo      de   of dispositios


          gaysnleD sfio& TIIaN Slm L{}YsuIr, TEBhI YOS XilUST IITSCRIBE Tm
      m you
      AnnmoNAt Ll*,ws'slTs olt .aNoffisB. rlEcm or PAPTR, USING THIS SAME
      rORTIAT. REGARDLESS OFHOWIT{AFIY CASES YOU HAYE SREYTOUSLY trTtEI},
      touwr,* NoT $& ExcusED rRoM m.rJl{c orrr rus srClmox cmrfi,nrnr,v,
      A${D rArLtrRS T(} DO SO MAY RESITI,T IN DmMISSAL OF YOIIR CAStr- CO-
      pI,AMfim$Mrlsr ar,$o Ltrffi Ar,[ cAs$s mnY HAJ{sflI,ED.



                                                                                                           n ili$d9,,?S7
      Case: 1:19-cv-05273 Document #: 1 Filed: 08/05/19 Page 4 of 6 PageID #:1




ry.    ffietrnsntof{,Ialm:'

       SAto herc as btibSy'ae podrye,&e facts ofyour case. Derq$b" how cach doftvndaffi is
       mvolvcd tncfuding'name^s, dates, and places. .fu     S* uy lggal argunentr 9r eltgany
       ersai qr.i**f,fite. Ifpu iffidto sltege anruiiber'ofrelatsd
                                                        "oJ         claiqs, numUcr and setfordt
       sach olais in a'S@a*p pgragrap.h. (Uiie ris rnueh space es ysu noea. *ittacn acra drm
       lI necessary.]




            i\a




                                                                                                    g6+
                                                                                                    d



                                                                                                    ng

                        &boiq*                                                                          il,'t



                                                                                   .Rsvi'td9/200?
Case: 1:19-cv-05273 Document #: 1 Filed: 08/05/19 Page 5 of 6 PageID #:1




                                                            R!*bdSA00r
     Case: 1:19-cv-05273 Document #: 1 Filed: 08/05/19 Page 6 of 6 PageID #:1




          Rrlief

          Sltatc blie$y exaotly wh*t   icu wanf fire caxt to do. $br you Mako ffi le$l agnnronts. Ci&
      .   no oases 0r stafirtes.
                                                     i'




                                                                                                         I
                                                                                                         i




yL    ftrepfaimi{tlemand,sthatthe da$ebeliedbyajury.                 Xrrr*         n     NO


                                                      '    CERT-IFICANON
                                   :'
                                By signiry this Coqplairt,       i serdfl, &et the Sqts. sehd in this
                                Courplaint are ffiig to thc best of ruy knowledgc, infomnafion and
                                beiiefl I undcrslantl. ihd if this cerdfication is notcorect, I may bo
                                sribjeot to *auctigrs by' *e Cowt,

                                sigtr€d mis   *-./3-*aay or                  20J9*



                                ($ignl*ure of plaindtror plstrtitrs)
                                   A'.                       I

                                  Fuca ltlrrqhl-
                                  .AQIQ.o\ltoffia- -                                     ...

                                (Ad&e"s$)
                                                                                                             4




                                                                                          nc$!€d9200?
